Freeman, J.,
delivered the opinion of the Court.
This is a distress warrant issued to collect privilege tax for running a dray wagon in the city of Chattanooga without obtaining a license.
Hagan owned a wagon and horse which he used for delivery of goods to his customers, he being a merchant.
The horse died, and he hired the wagon to Thompson, at twenty-five cents per day, perhaps Thompson was to haul for Hagan, in addition, such articles as he wished hauled, as part compensation for the use of the wagon. Thompson used the wagon or dray in promiscuous hauling for hire. It was expressly contracted between Thompson and Hagan, that Thompson was to take out his own license, if he used the dray for hauling for hire.
The simple question in the case is, whether if a party hire his dray or wagon to a third party, and that party use it in violation of the revenue laws, the owner shall be liable for such violation. We hold that no such liability is created by the facts stated. The party hiring is owner for the time, and is responsible for any violation of law in the use of the article hired. The owner had the right to hire his wagon, as much right to hire it as he had to sell it. The hiring is only a sale of the use of the wagon. He can not be held responsible for the conduct of the temporary owner, on any principle of law known to us.
*814The Circuit Judge thought differently. We reverse his judgment, and direct that the distress warrant be quashed.